833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James POUNCY, Jr., Plaintiff-Appellant,v.Doris CASEY, Clerk of District Court of Richmond, FarleyPowers, Chief Clerk, Defendants-Appellees.
No. 87-6584.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1987.Decided:  Nov. 10, 1987.

James Pouncy, Jr., appellant pro se.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Upon a review of the record and the district court's opinion we find without merit this appeal from its order dismissing as frivolous plaintiff's claims against the defendant clerks of the district court.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Pouncy v. Casey, C/A No. 87-501-N (E.D.Va. Aug. 10, 1987).


2
AFFIRMED.